Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim7 recites the broad recitation “a clutch adjacent a first end”, and the claim also recites “the clutch preferably being motor driven” which is the narrower statement of the limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Since claim 13 positively recites a motor, examiner does not think the motor is being positively recited in claim 7.
Dependent claims are rejected as depending from a rejected claim.
Claims are being examined as best understood. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the motor of claims 12 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5,6,11 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Osgood 260,045.
In regard to claim 1, Osgood ‘045 discloses a method for altering the spring constant (k) of a torsion spring for a roller blind, the method including: 
Locating a dampener (D) at a predetermined length along a longitudinal axis of the torsion spring (E), and tightening an end of the torsion spring against the dampener to increase the spring constant.  (shown tightened in Figure 4)
Wherein tightening the end of the torsion spring (E) against the dampener (D) reduces the operating length of the torsion spring and provides a pre-tension effect.  (column 1, lines 49-53 and column 2, lines 54-60)

In regard to claims 3, 5 and 6 Osgood ‘045 discloses a roller blind system including: 
A cylinder (A) having a cylinder length and a cylinder diameter.
A fabric (not shown, but states that the device is for a shad) attached to said cylinder (A) for winding and unwinding from said cylinder.
The fabric having a fabric length, a fabric weight, a fabric width, a thickness and a fabric height.
A torsion spring (E) having a first spring length, a longitudinal axis and operative to assist the cylinder (A) in at least one direction of rotation.
A damper (D) moveable along the longitudinal axis of the spring (E), wherein the damper can be reversibly brought into contact with the spring at a predetermined position so that a change in torque produced by the spring (E) upon rotation in a first direction balances a change in torque in a second, opposite direction which is produced by the weight of fabric as the cylinder (A) rotates.  
Wherein the torque increase or decrease produced by the spring (E) upon rotation of the cylinder (A) matches the increase or decrease in torque in the opposite direction that is produced by the weight of fabric as it is released from the cylinder during rotation of the cylinder. 
Wherein the torque increase or decrease produced by the spring (E) upon rotation of the cylinder matches the increase or decrease in torque in the opposite direction that is produced by the weight of fabric as it is rolled onto the cylinder.
In regard to claim 11, Osgood ‘045 discloses:
A damper (D) for location within the helical coils of a torsion spring (E).
The damper (D) comprising a plug of resilient material having a plug length, a plug width and defining a passage there through for receiving a rod (A) co-axial with a longitudinal axis of the torsion spring (E).
Wherein tightening the coils of the spring (E) against the plug changes the spring constant (k) of the torsion spring.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osgood 260,045 in view of Applicant Admitted Prior Art (AAPA) (Fig 2).
In regard to claim 4, Osgood ‘045 fails to disclose:
A weight bar extending along the width of the fabric
AAPA discloses:
A weight bar (5) extending along the width of the fabric (3)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a weight bar as taught by AAPA in order to hold the fabric tight and minimize wrinkles. 
In regard to claim 12, Osgood ‘045 fails to disclose:
The roller blind system is operated by a motor.  
AAPA discloses:
The roller blind system is operated by a motor.  (paragraph [0046])
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Osgood ‘045 to operate the system by a motor as taught by AAPA in order to provide a means for a user to easily move the device up and down. 
Claim 7-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Osgood 260,045.
In regard to claim 7, AAPA discloses a roller blind system including: 
A cylinder (stated in paragraph [0045]) having a cylinder length and a cylinder diameter.
A fabric attached to said cylinder for winding and unwinding from said cylinder, the fabric (3) having a fabric length, a fabric weight, a fabric width, a thickness and a fabric height.
A torsion spring (23) having a first spring length, a longitudinal axis and operative to assist the rotation of the cylinder in at least one direction of rotation.
A clutch (21) adjacent a first end of the torsion spring (23).
AAPA fails to disclose:
A damper moveable along the longitudinal axis of the spring, wherein the damper can be reversibly brought into contact with the spring at a predetermined position so that a change in torque produced by the spring upon rotation of the cylinder in a first direction balances a change in torque in a second, opposite direction which is produced by the weight of fabric as the cylinder rotates.  
Osgood ‘045 discloses:
A damper (D) moveable along the longitudinal axis of the spring (E), wherein the damper can be reversibly brought into contact with the spring (E) at a predetermined position so that a change in torque produced by the spring upon rotation of the cylinder in a first direction balances a change in torque in a second, opposite direction which is produced by the weight of fabric as the cylinder rotates.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of AAPA to include a damper as taught by Osgood ‘045 in order to allow the whole or part of a spring to be used as required for a heavy or light shade. 
In regard to claim 8, AAPA discloses:
A weight bar (5) extending along the width of the fabric (3).  
In regard to claim 9, AAPA/Osgood ‘045 disclose:
Wherein the torque increase or decrease produced by the spring (21, AAPA) upon rotation of the clutch (21, AAPA)  balances the increase or decrease in torque in the opposite direction that is produced by the weight of fabric as it is released from the cylinder during rotation of the cylinder.  
Wherein the torque increase or decrease produced by the spring (21, AAPA) upon rotation of the clutch matches the increase or decrease in torque in the opposite direction that is produced by the weight of fabric as it is rolled onto the cylinder.  
In regard to claim 13, AAPA discloses:
The roller blind system is operated by a motor.   (paragraph [0046])
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133.  The examiner can normally be reached on Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY C RAMSEY/Examiner, Art Unit 3634  
                                                                                                                                                                                                    /KATHERINE W MITCHELL/Supervisory Patent Examiner, Art Unit 3634